 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 


WAIVER, CONSENT AND SECOND AMENDMENT TO
AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT


This WAIVER, CONSENT AND SECOND AMENDMENT TO AMENDED AND RESTATED FIRST LIEN
CREDIT AGREEMENT (“Amendment”), dated effective as of December 1, 2008 (the
“Effective Date”), is by and among Energy XXI Gulf Coast, Inc., a Delaware
corporation (the “Borrower”), the lenders party to the First Lien Credit
Agreement described below (the “Lenders”), and The Royal Bank of Scotland plc,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
 
RECITALS
 
WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Amended and Restated First Lien Credit Agreement,
dated as of June 8, 2007, as modified by the Consent Regarding Amended and
Restated First Lien Credit Agreement dated as of July 27, 2007, and as amended
by that certain First Amendment to Amended and Restated First Lien Credit
Agreement, dated effective as of November 19, 2007 (as so modified, and as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “First Lien Credit Agreement”);
 
WHEREAS, the Borrower is party to a Hedging Agreement, dated as of June 7, 2007
(the “Lehman Hedging Agreement”), executed with Lehman Brothers Special
Financing Inc. (the “Lehman Counterparty”), an Affiliate of a Lender at the time
the Lehman Hedging Agreement was executed;
 
WHEREAS, pursuant to the terms of the First Lien Credit Agreement, the Lehman
Hedging Agreement is a Loan Document and the obligations of the Borrower under
the Lehman Hedging Agreement are Obligations as defined in the First Lien Credit
Agreement;
 
WHEREAS, Lehman Brothers Holding Inc., a guarantor of the obligations of the
Lehman Counterparty under the Lehman Hedging Agreement (the “Lehman Guarantor”),
and certain of its Affiliates, filed a petition for bankruptcy with the U.S.
Bankruptcy Court on September 14, 2008;
 
WHEREAS, the Borrower believes that the declaration of bankruptcy by the Lehman
Guarantor constitutes an event of default under the Lehman Hedging Agreement
with respect to the Lehman Counterparty (such bankruptcy of the Lehman
Guarantor, herein the “Specified Lehman Event”) and as a result thereof, the
Borrower (a) has provided the Lehman Counterparty with a notice of the Specified
Lehman Event and has set an “Early Termination Date” (as defined in the Lehman
Hedging Agreement and used herein with the same meaning) of October 2, 2008 (the
“Lehman Hedge Termination Date”), a copy of which is attached hereto as Exhibit
A (the “Lehman Hedge Termination Notice”) and (b) has provided the Lehman
Counterparty a Statement of Calculation and Payment dated as of October 3, 2008,
a copy of which is attached hereto as Exhibit B;
 
WHEREAS, pursuant to the terms of the Lehman Hedge Termination Notice and the
terms of the Lehman Hedging Agreement, on the Lehman Hedge Termination Date, all
outstanding transactions under the Lehman Hedging Agreement will be terminated
and the Borrower has calculated an amount of $7,524,078.25 (the “Calculated
Termination Payment Amount”) that it believes it will be obligated to pay to the
Lehman Hedge Counterparty as a termination payment in connection with such
termination of the Lehman Hedging Agreement;
 
WHEREAS, subsequent to the declaration of bankruptcy by the Lehman Guarantor,
the Lehman Counterparty filed a petition for bankruptcy with the U.S. Bankruptcy
Court;
 
WHEREAS, by its letter dated October 17, 2008 (a copy of which is attached
hereto as Exhibit C), the Borrower has informed the Administrative Agent that it
had attempted to pay the Calculated Termination Payment Amount to the Lehman
Counterparty and that the payment was not accepted and was returned to the
Borrower;
 
WHEREAS, the Borrower has advised the Administrative Agent that it intends to
pay the Calculated Termination Payment Amount only after the U.S. Bankruptcy
Court has approved a settlement agreement between the Lehman Counterparty and
the Borrower as to the appropriate amount of the termination payment under the
Lehman Hedging Agreement;
 
WHEREAS, such approval by the applicable U.S. Bankruptcy Court may occur after
the date that the Borrower is required to make the termination payment under the
terms of the Lehman Hedging Agreement;
 
WHEREAS, to the extent that the setting of an Early Termination Date for the
Lehman Hedging Agreement or the failure of the Borrower to timely make the
requisite termination payment in accordance with the terms and conditions of the
Lehman Hedging Agreement constitutes a Default or Event of Default arising under
Sections 6.17, 8.1.1(b), 8.1.4, 8.1.5 and 8.1.10 of the First Lien Credit
Agreement, the Borrower has requested that the Lenders waive such Default or
Event of Default; provided that (a) on or prior to three (3) Business Days after
the earlier to occur of (i) the Borrower and the Lehman Counterparty have agreed
to the requisite termination payment due under the Lehman Hedging Agreement and
such termination payment is approved or confirmed by a court of competent
jurisdiction, including a U.S. Bankruptcy Court or (ii) the termination payment
is otherwise established by a court of competent jurisdiction, including a U.S.
Bankruptcy Court (such termination payment as so approved, confirmed or
established, herein the “Termination Payment Amount”), the Borrower shall have
paid the Termination Payment Amount to the Lehman Counterparty, and (b) the
Borrower shall, if a court of competent jurisdiction (including a U.S.
Bankruptcy Court) determines that the Borrower owes any additional amounts to
the Lehman Counterparty under the Lehman Hedging Agreement in excess of the
Termination Payment Amount (the “Additional Hedging Amounts”), promptly and
timely pay such Additional Hedging Amounts as may be directed by such court or
otherwise required by applicable law (it being understood, for sake of clarity,
that any such determination by such court that Additional Hedging Amounts in
excess of $2,500,000 in the aggregate may thereupon or thereafter result in a
Default or Event of Default under, among other provisions, Section 8.1.6 of the
First Lien Credit Agreement in accordance with the terms thereof, whether or not
the condition in Section 2(a) above has been satisfied);
 
WHEREAS, the undersigned Administrative Agent, Issuers and Lenders are willing
to agree to such waivers, on the terms and conditions set forth herein;
 
WHEREAS, the Borrower has advised the Administrative Agent, Issuers and Lenders
that it intends to undertake the following series of related transactions:  (a)
the transfer and assignment by the Borrower of its 99% limited partner interest
in EXXI Texas LP to EXXI GOM, (b) the transfer and assignment by the Borrower of
its 100% member interest in EXXI Texas GP to EXXI GOM, (c) the transfer and
assignment by EXXI Texas GP of its 1% general partner interest in EXXI Texas LP
to EXXI GOM, (d) the conversion of EXXI Texas LP (which at such point will be
wholly owned by EXXI GOM) into a single member limited liability company and a
change of name of such entity to “Energy XXI Onshore, LLC”, (e) the transfer and
assignment by the Borrower of all of its Louisiana oil and gas assets to Energy
XXI Onshore, LLC, (f) the change of name of Energy XXI Texas GP, LLC to “Energy
XXI Texas Onshore, LLC”, and (g) the transfer and assignment by Energy XXI
Onshore, LLC of its Texas oil and gas assets to Energy XXI Texas Onshore, LLC
(collectively, the “Restructuring”);
 
WHEREAS, the Borrower has requested that the Administrative Agent, Issuers and
Lenders evidence their consent to the Restructuring, make certain modifications
to the First Lien Credit Agreement, and permit the Administrative Agent to enter
into certain amendments and other modifications to other Loan Documents more
particularly described below in order to permit the Borrower to effectuate the
Restructuring;
 
WHEREAS, the undersigned Administrative Agent, Issuers and Lenders are willing
to agree to such Restructuring and modifications and permit such amendments, on
the terms and conditions set forth herein; and
 
WHEREAS, the parties hereto desire to amend the First Lien Credit Agreement in
certain other respects as set forth herein.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT
 
Section 1. Definitions.  Capitalized terms used herein but not defined herein
shall have the meanings as given them in the First Lien Credit Agreement, unless
the context otherwise requires.
 
Section 2. Waiver.  Subject to the other terms and conditions of this Amendment,
the Administrative Agent, the Issuers and the undersigned Lenders hereby waive,
as of October 3, 2008, any Default or Event of Default arising under Sections
6.17, 8.1.1(b), 8.1.4, 8.1.5 and 8.1.10 of the First Lien Credit Agreement as a
result of the Borrower’s setting of an Early Termination Date for the Lehman
Hedging Agreement and the Borrower’s failure to timely perform the Lehman
Termination Obligation in accordance with the terms and conditions of the Lehman
Hedging Agreement; provided that (a) on or prior to three (3) Business Days
after the Termination Payment Amount is approved, confirmed or otherwise
established as described in the recitals above, the Borrower shall have paid the
Termination Payment Amount to the Lehman Counterparty, and (b) the Borrower
shall, if a court of competent jurisdiction (including a U.S. Bankruptcy Court)
determines that the Borrower owes any Additional Hedging Amounts to the Lehman
Counterparty under the Lehman Hedging Agreement in excess of the Termination
Payment Amount, promptly and timely pay such Additional Hedging Amounts as may
be directed by such court or otherwise required by applicable law (it being
understood, for sake of clarity, that any such determination by such court that
Additional Hedging Amounts in excess of $2,500,000 in the aggregate may
thereupon or thereafter result in a Default or Event of Default under, among
other provisions, Section 8.1.6 of the First Lien Credit Agreement in accordance
with the terms thereof, whether or not the condition in Section 2(a) above has
been satisfied).
 
Section 3. Consent to Restructuring.  The Administrative Agent, the Issuers and
the undersigned Lenders hereby consent and agree to the Restructuring; provided
that, the Borrower shall satisfy or cause to be satisfied the following
conditions:  (a) true and correct certified copies of the documents and
agreements evidencing or effectuating the Restructuring, in form and substance
reasonably satisfactory to the Administrative Agent, shall be delivered to the
Administrative Agent within 45 days after the consummation of the Restructuring
or such later date as acceptable to the Administrative Agent, (b) after the
consummation of the activities described in clauses (a), (b), (c), (d) and (f)
of the definition of “Restructuring”, EXXI GOM shall execute and deliver to the
Administrative Agent on behalf of the Secured Parties (and in form and substance
satisfactory to the Administrative Agent), a Security Agreement, or an amendment
or supplement to an existing Security Agreement, if appropriate, pursuant to
which all of the equity interests outstanding (after giving effect to the
Restructuring) in Energy XXI Texas Onshore, LLC and in Energy XXI Onshore, LLC
shall be pledged to the Administrative Agent on behalf of the Secured Parties,
and shall take such other actions as shall be reasonably requested by the
Administrative Agent or necessary, including the delivery of all certificates
evidencing such equity interests, to perfect, preserve, protect, confirm or
maintain the Liens created thereunder, in each case promptly upon request
therefor by the Administrative Agent, (c) each of the Borrower, EXXI GOM, Energy
XXI Texas Onshore, LLC and Energy XXI Onshore, LLC and other relevant Obligors
shall execute and deliver a ratification and assumption (in form and substance
reasonably satisfactory to the Administrative Agent) of the relevant Guaranties,
Security Agreements, Mortgages and other Loan Documents as requested by the
Administrative Agent (or otherwise to evidence or provide notice of the
Restructuring) promptly following such request, (d) within 20 Business Days
after the consummation of the activities described in clause (d) of the
definition of “Restructuring” or such later date as acceptable to the
Administrative Agent, Energy XXI Onshore, LLC shall execute and deliver or cause
to be executed and delivered to the Administrative Agent, all agreements,
documents, instruments and other writings described in Section 5.1.2 of the
First Lien Credit Agreement with respect to such Obligor, (e) each of the
Borrower, EXXI GOM, Energy XXI Texas Onshore, LLC and Energy XXI Onshore, LLC
and other relevant Obligors shall execute and deliver a Mortgage or Mortgage
Supplement as reasonably requested by the Administrative Agent promptly
following such request, (f) the Borrower shall promptly deliver or cause to be
delivered to the Administrative Agent such opinions, if any, as reasonably
requested by the Administrative Agent in connection with the Restructuring (or
otherwise to evidence or provide notice of the Restructuring) in order to
perfect, confirm, ratify, protect, preserve or maintain the Liens or other
rights in the Collateral securing the Obligations, and (g) the Borrower shall
promptly deliver, file or record or cause to be delivered, filed or recorded,
any other financing statements, continuation statements, extension agreements,
modifications to mortgages and other Security Documents and Loan Documents
(including schedules and exhibits thereto), ratifications, documents,
instruments or agreements in form and substance reasonably satisfactory to the
Administrative Agent, which the Administrative Agent reasonably requests in
connection with the Restructuring (or otherwise to evidence or provide notice of
the Restructuring) for the purpose of perfecting, confirming, ratifying,
protecting, preserving or maintaining the Liens or other rights in the
Collateral securing the Obligations; provided, further that notwithstanding
anything herein to the contrary, it is understood and agreed that the
Restructuring will not cause or result in a disposition of any Collateral free
of any security interests under the Security Documents unless the Administrative
Agent shall have expressly and specifically released such Collateral in
writing.  Each Secured Party that is a party hereto expressly authorizes and
consents to the execution and delivery by the Administrative Agent of any and
all additional Loan Documents or amendments or other modifications to existing
Loan Documents specified in or required by this Amendment or that may be deemed
by the Administrative Agent (acting reasonably) to be necessary or advisable in
furtherance of the purposes of implementing the Restructuring.
 
 
 

--------------------------------------------------------------------------------

 
Section 4. Amendments to First Lien Credit Agreement.  The First Lien Credit
Agreement is hereby amended as follows:
 
(a) Section 1.1.
 
(1) Section 1.1 of the First Lien Credit Agreement is hereby amended by adding
the following definition in the proper alphabetical order:
 
“Impacted Lender” means any Lender that (a) has not made available to the
Administrative Agent such Lender’s ratable portion of a requested borrowing or
has not reimbursed an Issuer for such Lender’s ratable portion of the amount of
a payment made by such Issuer under a Letter of Credit, in each case after the
date due therefor in accordance with Section 2.3 or 2.6.1, as applicable, or has
otherwise defaulted in its obligation to so fund or reimburse in accordance with
Section 2.3 or 2.6.1, as applicable; (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its obligations
under Section 2.3 or 2.6.1; or (c) is, or is a Subsidiary of a Person that is,
the subject of a bankruptcy, insolvency or similar proceeding.
 
“Reference LIBO Rate” means, as of any day, a rate of interest per annum equal
to the quotient of (a) the LIBO Rate (for a one-month Interest Period) on such
day or, if such day is not a Business Day, the immediately preceding Business
Day, divided by (b) one minus the LIBOR Reserve Percentage (expressed as a
decimal) applicable to such Interest Period on such day; provided that for the
avoidance of doubt, the Reference LIBO Rate for any day shall be based on the
LIBO Rate determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on such day by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates (except that, to the extent that such LIBO Rate is not ascertainable
pursuant to the foregoing provision of this definition, such LIBO Rate shall be
the interest rate per annum determined by the Administrative Agent to be the
average of the rates per annum at which deposits in Dollars (in an amount
approximately equal to the amount of the relevant Loans) are offered for a one
month Interest Period to major banks in the London interbank market in London,
England by the Administrative Agent at approximately 11:00 a.m. (London time) on
such day).
 
“Second Amendment” means that certain Waiver, Consent and Second Amendment to
Amended and Restated First Lien Credit Agreement dated effective as of December
1, 2008, by and among the Borrower, the Lenders parties thereto, and the
Administrative Agent.
 
(2) The definition of Section 1.1 of the First Lien Credit Agreement is hereby
amended by amending and restating the definition of “Alternate Base Rate” as
follows:
 
“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the highest of the determinable of:
 
(a)           the Base Rate in effect on such day;
 
(b)           the Federal Funds Rate in effect on such day plus ½ of 1%; and
 
(c)           the Reference LIBO Rate plus 1%.
 
Any change in the Alternate Base Rate due to a change in the Base Rate, the
Federal Funds Rate or the LIBO Rate (Reserve Adjusted) shall be effective from
and including the effective date of such change in the Base Rate, the Federal
Funds Rate or the LIBO Rate (Reserve Adjusted), respectively.”
 
(b) Section 2.1.2.  Section 2.1.2 of the First Lien Credit Agreement is hereby
amended by inserting the following sentence at the end of such Section:
 
“Notwithstanding anything herein to the contrary, no Issuer shall be obligated
to issue, renew or extend a Letter of Credit if any Lender is at such time an
Impacted Lender hereunder, unless such Issuer has entered into arrangements
reasonably satisfactory to such Issuer with the Borrower or such Lender to
eliminate such Issuer’s risk with respect to such Lender.”
 
 
 

--------------------------------------------------------------------------------

 
(c) Section 4.2.  Section 4.2 of the First Lien Credit Agreement is hereby
amended and restated in its entirety as follows:
 
“SECTION 4.2                                Inability to Determine Rates.  If
the Administrative Agent or the Required Lenders shall have determined that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such LIBO
Rate Loan; (b) adequate and reasonable means do not exist for determining the
LIBO Rate for any requested Interest Period with respect to a proposed LIBO Rate
Loan; or (c) the LIBO Rate or LIBO Rate (Reserve Adjusted) for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost of funding such LIBO Rate Loan, then the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice, the obligation of the Lenders to make or
continue (or convert any Base Rate Loans into) LIBO Rate Loans shall be
suspended, and any pending Borrowing Request or Continuation/Conversion Notice
requesting the  making or continuation of (or conversion of Base Rate Loans
into) LIBO Rate Loans will be deemed to have been converted into a Borrowing
Request or Continuation/Conversion Notice with respect to Base Rate Loans in the
amount specified therein.”
 
(d) Section 7.1.16(b).  Section 7.1.16(b) of the First Lien Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“(b)           During each period from July 1st to October 31st  of each
calendar year, the Borrower will not permit the aggregate Credit Exposures of
all Lenders to exceed an amount equal to (i) the lesser of the Loan Commitment
Amount or the Borrowing Base then in effect minus (ii) $25,000,000 minus (iii)
until such time as the Borrower has paid in full the Termination Payment Amount
(as defined in the Second Amendment) and any additional amounts required to be
paid pursuant to the proviso of Section 2 of the Second Amendment, an amount
equal to the amount determined pursuant to Section 6(b) of the Second
Amendment.”
 
Section 5. Covenants.  The Borrower agrees to furnish the Administrative Agent
(a) each written notice or other communication received or delivered by the
Borrower in connection with the Lehman Hedging Agreement (including notices and
communications (including orders and findings) from or issued by any bankruptcy
trustee or court), within three (3) Business Days after the date that the
Borrower receives or delivers such written notice or other communication; and
(b) within three (3) Business Days after payment thereof, evidence satisfactory
to the Administrative Agent that the Borrower has paid to the Lehman
Counterparty, the Termination Payment Amount and any other amounts due under or
in respect of the Lehman Hedging Agreement.
 
Section 6. Minimum Availability.  Until such time as the Borrower has paid in
full the Termination Payment Amount and any additional amounts required to be
paid pursuant to the proviso of Section 2, the Borrower will not permit the
aggregate Credit Exposures of all Lenders to exceed an amount equal to:
 
(a) the lesser of the Loan Commitment Amount or the Borrowing Base then in
effect; minus
 
(b) (i)  an amount equal to (A) the Lehman Reserve Amount then in effect plus
(B) the aggregate Additional Hedging Amounts (if any) minus (C) any amounts
theretofore paid by the Borrower for application to the Borrower’s termination
payment due under the Lehman Hedging Agreement or the repayment of Additional
Hedging Amounts (and received and accepted the Lehman Counterparty in a manner
reasonably acceptable to the Administrative Agent); divided by (ii) one less the
Aggregate Impacted Lender Percentage; minus
 
(c) the amount specified in Section 7.1.16(b)(ii) of the First Lien Credit
Agreement (after giving effect to this Amendment).
 
As used herein, (A) “Lehman Reserve Amount” means, as the case may be, an amount
equal to (x) if the Termination Payment Amount has not yet been approved,
confirmed or otherwise established as described in the recitals above, the
Calculated Termination Payment Amount or (y) if the Termination Payment Amount
has been approved, confirmed or otherwise established as described in the
recitals above, the Termination Payment Amount; and (B) “Aggregate Impacted
Lender Percentage” means, at the time of determination, the sum of the
Percentages of all Impacted Lenders.
 
Section 7. Conditions to Effectiveness.  This Amendment shall be deemed
effective (subject to the conditions herein contained) as of the Effective Date
when the Administrative Agent shall have received counterparts hereof duly
executed by the Borrower, the Administrative Agent, the Issuers and the Required
Lenders.
 
Section 8. Representations and Warranties.  The Borrower hereby represents and
warrants that after giving effect hereto:
 
(a) the representations and warranties of the Obligors contained in the Loan
Documents (other than Section 6.17 of the First Lien Credit Agreement solely
with respect to the Lehman Hedging Agreement) are true and correct in all
material respects on and as of the Effective Date, other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;
 
(b) the execution, delivery and performance by the Borrower and each other
Obligor of this Amendment has been duly authorized by all necessary corporate
action required on their part and this Amendment, along with the First Lien
Credit Agreement and other Loan Documents, constitutes the legal, valid and
binding obligation of each Obligor a party thereto enforceable against them in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;
 
(c) neither the execution, delivery and performance of this Amendment by the
Borrower and each other Obligor, the performance by them of the First Lien
Credit Agreement nor the consummation of the transactions contemplated hereby
does or shall contravene, result in a breach of, or violate (i) any provision of
any Obligor’s certificate or articles of incorporation or bylaws or other
similar documents, or agreements, (ii) any law or regulation, or any order or
decree of any court or government instrumentality, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any
Obligor or any of its Subsidiaries is a party or by which any Obligor or any of
its Subsidiaries or any of their property is bound, except in any such case to
the extent such conflict or breach has been waived by a written waiver document,
a copy of which has been delivered to Administrative Agent on or before the date
hereof;
 
(d) no Material Adverse Effect has occurred since December 31, 2007; and
 
(e) no Default or Event of Default or Borrowing Base Deficiency has occurred and
is continuing.
 
 
 

--------------------------------------------------------------------------------

 
Section 9. Loan Document; Ratification.
 
(a) This Amendment is a Loan Document.
 
(b) The Borrower and each other Obligor hereby ratifies, approves and confirms
in every respect all the terms, provisions, conditions and obligations of the
First Lien Credit Agreement and each of the other Loan Documents (other than the
Lehman Hedging Agreement), including without limitation all Mortgages, Security
Agreements, Guaranties and Control Agreements, to which it is a party.
 
Section 10. Costs And Expenses.  As provided in Section 10.3 of the First Lien
Credit Agreement, the Borrower agrees to reimburse Administrative Agent for all
fees, costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation, in
connection with this Amendment and any other agreements, documents, instruments,
releases, terminations or other collateral instruments delivered by the
Administrative Agent in connection with this Amendment.
 
Section 11. GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
 
Section 12. Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 13. Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts.  Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.
 
Section 14. No Waiver.  The express waivers set forth herein are limited to the
extent described herein and, except as expressly set forth in this Amendment,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any default of the Borrower or any other Obligor or any right, power
or remedy of the Administrative Agent or the other Secured Parties under any of
the Loan Documents, nor constitute a waiver of (or consent to departure from)
any terms, provisions, covenants, warranties or agreements of any of the Loan
Documents.  The parties hereto reserve the right to exercise any rights and
remedies available to them in connection with any present or future defaults
with respect to the First Lien Credit Agreement or any other provision of any
Loan Document.
 
Section 15. Successors and Assigns.  This Amendment shall be binding upon the
Borrower and its successors and permitted assigns and shall inure, together with
all rights and remedies of each Lender Party hereunder, to the benefit of each
Lender Party and the respective successors, transferees and assigns.
 
Section 16. Entire Agreement.  THIS AMENDMENT, THE FIRST LIEN CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Signature Pages Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.
 
BORROWER:
 
ENERGY XXI GULF COAST, INC.




By:                                                                           
Name:  Rick Fox
 
Title:  Chief Financial Officer
 

 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, ISSUERS AND LENDERS:
 
THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent, Issuer and Lender




By:                                                                           
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS, as Issuer and Lender




By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

BMO CAPITAL MARKETS FINANCING, INC., as Lender




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

GUARANTY BANK, FSB, as Lender






By:                                                                           
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

AMEGY BANK NATIONAL ASSOCIATION, as Lender






By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as Lender






By:                                                                           
Name:
Title:







 
 

--------------------------------------------------------------------------------

 

LEHMAN COMMERCIAL PAPER INC., as Lender






By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

TORONTO DOMINION (TEXAS) LLC, as Lender






By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender








By:                                                                           
Name:                      
Title:

 
 

--------------------------------------------------------------------------------

 

NATEXIS, as Lender






By:                                                                           
Name:
Title:


By:                                                                           
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

ALLIED IRISH BANKS p.l.c., as Lender






By:                                                                           
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE, as Lender






By:                                                                           
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC, as Lender






By:                                                                           
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

WHITNEY NATIONAL BANK, as Lender






By:                                                                           
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:


ENERGY XXI GOM, LLC






By:                                                                           
Name:  Rick Fox
Title:    Chief Financial Officer


ENERGY XXI TEXAS GP, LLC




By:                                                                           
Name:  Rick Fox
Title:    Chief Financial Officer


ENERGY XXI TEXAS, LP


By:  Energy XXI Texas GP, LLC, its General Partner




By:                                                                           
Name:  Rick Fox
Title:    Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST LIEN
CREDIT AGREEMENT:


ENERGY XXI USA, INC.




By:
Name:  Rick Fox
Title:    Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 
